[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDERRE: MOTION TO STRIKE #118
CT Page 6520
Defendant's motion to strike counts three and four is denied for the following reasons:
The plaintiff alleges that she advised the insurance agent, who was allegedly acting as the agent of the defendant Allstate, that she wanted insurance coverage that included basic reparation benefits. Plaintiff further alleges that the insurance agent advised the plaintiff that she would be "fully covered" by the insurance policy that she ultimately executed. These allegations sufficiently allege a possible violation of § 38a-816 (1). Moreover, multiple transgressions of § 38a-816 (1) or §42-110g(a) are not required to maintain a cause of action thereunder. Compare General Statutes § 38a-816 (1) and §42-110g (containing no frequency requirement) with § 38a-816
(6) (containing frequency requirements); see also TransAmericaIns. Co. v. Nejame  Sons, Inc., Superior Court, judicial district of Danbury, Docket No. 318224 (May 8, 1995, Stodolink, J.). Accordingly, the motion to strike is denied.
THE COURT
MAIOCCO, J.